EXHIBIT 10.18

 

1996 STOCK INCENTIVE PLAN, AS AMENDED

Table of Contents

 

1.

Purpose

 

 

 

 

2

Definitions

 

 

 

 

3.

Shares and Performance Units Available under the Plan

 

 

 

 

4.

Option Rights

 

 

 

 

5.

Appreciation Rights

 

 

 

 

6.

Restricted Shares

 

 

 

 

7.

Deferred Shares

 

 

 

 

8.

Performance Shares and Performance Units.

 

 

 

 

9.

Transferability

 

 

 

 

10.

Adjustments

 

 

 

 

11.

Fractional Shares

 

 

 

 

12.

Withholding Taxes

 

 

 

 

13.

Participation by Directors, Officers and Other Key Employees of or Consultants
to a Less-Than-80-Percent Subsidiary

 

 

 

 

14.

Certain Terminations of Employment, Hardship and Approved Leaves of Absence

 

 

 

 

15.

Foreign Participants

 

 

 

 

16.

Administration of the Plan

 

 

 

 

17.

Amendments and Other Matters

 

 

--------------------------------------------------------------------------------


 

1996 STOCK INCENTIVE PLAN, AS AMENDED

 

1.     Purpose.  The purpose of this Plan is to attract and retain directors,
officers and other key employees of and consultants to Ebix, Inc. (the
“Corporation”) and its Subsidiaries and to provide such persons with incentives
and rewards for superior performance.

 

2.     Definitions.  (a) As used in this Plan:

 

“Appreciation Right” means a right granted pursuant to Section 5 of this Plan,
including a Free-Standing Appreciation Right and a Tandem Appreciation Right.

 

“Base Price” means the price to be used as the basis for determining the Spread
upon the exercise of a Free-Standing Appreciation Right.

 

“Board” means the Board of Directors of the Corporation.

 

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

 

“Committee” means a committee of not less than two “Non-Employee Directors” (as
defined in Rule 16b-3(b)(3)(i) under Section 16(b) of the Exchange Act)
appointed by and serving at the pleasure of the Board.

 

“Common Shares” means (i) shares of the Common Stock, par value $.10 per share,
of the Corporation and (ii) any security into which Common Shares may be
converted by reason of any transaction or event of the type referred to in
Section 10 of this Plan.

 

“Date of Grant” means the date specified by the Board on which a grant of Option
Rights, Appreciation Rights or Performance Shares or Performance Units or a
grant or sale of Restricted Shares or Deferred Shares shall become effective,
which shall not be earlier than the date on which the Board takes action with
respect thereto.

 

“Deferral Period” means the period of time during which Deferred Shares are
subject to deferral limitations under Section 7 of this Plan.

 

“Deferred Shares” means an award pursuant to Section 7 of this Plan of the right
to receive Common Shares at the end of a specified Deferral Period.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time.

 

“Free-Standing Appreciation Right” means an Appreciation Right granted pursuant
to Section 5 of this Plan that is not granted in tandem with an Option Right or
similar right.

 

“Incentive Stock Option” means an Option Right that is intended to qualify as an
“incentive stock option” under Section 422 of the Code or any successor
provision thereto.

 

“Less-Than-80-Percent Subsidiary” means a Subsidiary with respect to which the
Corporation directly or indirectly owns or controls less than 80 percent of the
total combined voting or other decision-making power.

 

“Management Objectives” means the achievement or performance objectives
established pursuant to this Plan for Participants who have received grants of
Performance Shares or Performance Units or, when so determined by the Board,
Restricted Shares.

 

“Market Value per Share” means the fair market value of the Common Shares as
determined by the Board from time to time.

 

“Nonqualified Option” means an Option Right that is not intended to qualify as a
Tax-Qualified Option.

 

--------------------------------------------------------------------------------


 

“Optionee” means the person so designated in an agreement evidencing an
outstanding Option Right.

 

“Option Price” means the purchase price payable upon the exercise of an Option
Right.

 

“Option Right” means the right to purchase Common Shares from the Corporation
upon the exercise of a Nonqualified Option or a Tax-Qualified Option granted
pursuant to Section 4, or a Replacement Option Right granted pursuant to
Section 17(c), of this Plan.

 

“Participant” means a person who is selected by the Board to receive benefits
under this Plan and (i) is at that time a director or an officer (including
officers who are also directors) or other key employee of or a consultant to the
Corporation or any Subsidiary or (ii) has agreed to commence serving in any such
capacity.

 

“Performance Period” means, in respect of a Performance Share or Performance
Unit, a period of time established pursuant to Section 8 of this Plan within
which the Management Objectives relating thereto are to be achieved.

 

“Performance Share” means a bookkeeping entry that records the equivalent of one
Common Share awarded pursuant to Section 8 of this Plan.

 

“Performance Unit” means a bookkeeping entry that records a unit equivalent to
$1.00 awarded pursuant to Section of this Plan.

 

“Replacement Option Right” means as Option Right granted pursuant to
Section 17(c) of this Plan in exchange for the surrender and cancellation of an
option to purchase shares of another corporation that is acquired by the
Corporation or a Subsidiary by merger or otherwise.

 

“Restricted Shares” means Common Shares granted or sold pursuant to Section 6 of
this Plan as to which neither the substantial risk of forfeiture nor the
restrictions on transfer referred to in Section 6 hereof has expired.

 

“Spread” means, in the case of a Free-Standing Appreciation Right, the amount by
which the Market Value per Share on the date when the Appreciation Right is
exercised exceeds the Base Price specified therein or, in the case of a Tandem
Appreciation Right, the amount by which the Market Value per Share on the date
when the Appreciation Right is exercised exceeds the Option Price specified in
the related Option Right.

 

“Subsidiary” means a corporation, partnership, joint venture, unincorporated
association or other entity in which the Corporation has a direct or indirect
ownership or other equity interest; provided, however, for purposes of
determining whether any person may be a Participant for purposes of any grant of
Incentive Stock Options, “Subsidiary” means any corporation in which the
Corporation owns or controls directly or indirectly more than 50 percent of the
total combined voting power represented by all classes of stock issued by such
corporation at the time of the grant.

 

“Tandem Appreciation Right” means an Appreciation Right granted pursuant to
Section 5 of this Plan that is granted in tandem with an Option Right or any
similar right granted under any other plan of the Corporation.

 

“Tax-Qualified Option” means an Option Right that is intended to qualify under
particular provisions of the Code, including but not limited to an Incentive
Stock Option.

 

3.     Shares and Performance Units Available under the Plan.  (a) Subject to
adjustment as provided in Section 10 of this Plan, the aggregate number of
Common Shares covered by outstanding awards, except Replacement Option Rights,
granted under this Plan and issued or transferred upon the exercise or payment
thereof, and the aggregate number of Performance Units granted under this Plan,
shall not

 

--------------------------------------------------------------------------------


 

exceed 1,137,500. Common Shares issued or transferred under this Plan may be
Common Shares of original issuance or Common Shares held in treasury or a
combination thereof.

 

(b)   Subject to adjustment as provided in Section 10 of this Plan, the
aggregate number of Common Shares covered by Replacement Option Rights granted
under this Plan during any calendar year shall not exceed five percent of the
Common Shares outstanding on January 1 of that year.

 

(c)   For the purposes of this Section 3:

 

(i)    Upon payment in cash of the benefit provided by any award granted under
this Plan, any Common Shares that were covered by that award shall again be
available for issuance or transfer hereunder.

 

(ii)   Common Shares covered by any award granted under this Plan shall be
deemed to have been issued or transferred, and shall cease to be available for
future issuance or transfer in respect of any other award granted hereunder, at
the earlier of the time when they are actually issued or transferred or the time
when dividends or dividend equivalents are paid thereon; provided, however, that
Restricted Shares shall be deemed to have been issued or transferred at the
earlier of the time when they cease to be subject to a substantial risk of
forfeiture or the time when dividends are paid thereon.

 

(iii)  Performance Units that are granted under this Plan, but are not earned by
the Participant at the end of the Performance Period, shall be available for
future grants of Performance Units hereunder.

 

(d)   Subject to adjustment as provided in Section 10 of this Plan, the maximum
number of shares of Common Stock that may be covered by Option Rights,
Appreciation Rights, Restricted Shares, Deferred Shares and Performance Shares,
in the aggregate, granted to any one Participant during any calendar year shall
be 125,000 shares.

 

4.     Option Rights.  The Board may from time to time authorize grants to
Participants of Option Rights upon such terms and conditions as the Board may
determine in accordance with the following provisions:

 

(a)   Each grant shall specify the number of Common Shares to which it pertains.

 

(b)   Each grant shall specify an Option Price per Common Share, which shall be
equal to or greater than the Market Value per Share on the Date of Grant;
provided, however, that the Option Price per Common Share of a Replacement
Option Right may be less that the Market Value per Share on the Date of Grant.

 

(c)   Each grant shall specify the form of consideration to be paid in
satisfaction of the Option Price and the manner of payment of such
consideration, which may include (i) cash in the form of currency or check or
other cash equivalent acceptable to the Corporation, (ii) nonforfeitable,
unrestricted Common Shares that are already owned by the optionee and have a
value at the time of exercise that is equal to the Option Price, (iii) any other
legal consideration that the Board may deem appropriate, including but not
limited to any form of consideration authorized under Section (d) below, on such
basis as the Board may determine in accordance with this Plan and (iv) any
combination of the foregoing.

 

(d)   On or after the Date of Grant of any Nonqualified Option, the Board may
determine that payment of the Option Price may also be made in whole or in part
in the form of Restricted Shares or other Shares that are subject to risk of
forfeiture or restrictions on transfer. Unless otherwise determined by the Board
on or after the Date of Grant, whenever any Option Price is paid in whole or in
part by means of any of the forms of consideration specified in this

 

--------------------------------------------------------------------------------


 

Section 4(d), the Common Shares received by the Optionee upon the exercise of
the Nonqualified Option shall be subject to the same risks of forfeiture or
restrictions on transfer as those that applied to the consideration surrendered
by the optionee; provided, however, that such risks of forfeiture and
restrictions on transfer shall apply only to the same number of Common Shares
received by the optionee as applied to the forfeitable or restricted Common
Shares surrendered by the Optionee.

 

(e)   Any grant may provide for deferred payment of the Option Price from the
proceeds of sale through a broker on the date of exercise of some or all of the
Common Shares to which the exercise relates.

 

(f)    Successive grants may be made to the same Participant regardless of
whether any Option Rights previously granted to the Participant remain
unexercised.

 

(g)   Each grant may specify a period or periods of continuous employment of the
Optionee by the Corporation or any Subsidiary that are necessary before the
Option Rights or installments thereof shall become exercisable, and any grant
may provide for the earlier exercise of the Option Rights in the event of a
change in control of the Corporation or other similar transaction or event.

 

(h)   Option Rights granted pursuant to this Section 4 may be Nonqualified
Options or Tax-Qualified Options or combinations thereof.

 

(i)    On or after the Date of Grant of any Nonqualified Option, the Board may
provide for the payment to the Optionee of dividend equivalents thereon in cash
or Common Shares on a current, deferred or contingent basis, or the Board may
provide that any dividend equivalents shall be credited against the Option
Price.

 

(j)    No Option Right granted pursuant to this Section 4 may be exercised more
than 10 years from the Date of Grant.

 

(k)   Each grant shall be evidenced by an agreement, which shall be executed on
behalf of the Corporation by an officer thereof and delivered to and accepted by
the Optionee and shall contain such terms and provisions as the Board may
determine consistent with this Plan.

 

5.     Appreciation Rights.  The Board may also authorize grants to Participants
of Appreciation Rights. An Appreciation Right shall be a right of the
Participant to receive from the Corporation an amount, which shall be determined
by the Board and shall be expressed as a percentage (not exceeding 100 percent)
of the Spread at the time of the exercise of an Appreciation Right. Any grant of
Appreciation Rights under this Plan shall be upon such terms and conditions as
the Board may determine in accordance with the following provisions:

 

(a)   Any grant may specify that the amount payable upon the exercise of an
Appreciation Right may be paid by the Corporation in cash, Common Shares or any
combination thereof and may (i) either grant to the Participant or reserve to
the Board the right to elect among those alternatives or (ii) preclude the right
of the Participant to receive and the Corporation to issue Common Shares or
other equity securities in lieu of cash.

 

(b)   Any grant may specify that the amount payable upon the exercise of an
Appreciation Right shall not exceed a maximum specified by the Board on the Date
of Grant.

 

(c)   Any grant may specify (i) a waiting period or periods before Appreciation
Rights shall become exercisable and (ii) permissible dates or periods on or
during which Appreciation Rights shall be exercisable.

 

(d)   Any grant may specify that an Appreciation Right may be exercised only in
the event of a change in control of the Corporation or other similar transaction
or event.

 

--------------------------------------------------------------------------------


 

(e)   On or after the Date of Grant of any Appreciation Rights, the Board may
provide for the payment to the Participant of dividend equivalents thereon in
cash or Common Shares on a current, deferred or contingent basis.

 

(f)    Each grant shall be evidenced by an agreement, which shall be executed on
behalf of the Corporation by any officer thereof and delivered to and accepted
by the Optionee and shall describe the subject Appreciation Rights, identify any
related Option Rights, state that the Appreciation Rights are subject to all of
the terms and conditions of this Plan and contain such other terms and
provisions as the Board may determine consistent with this Plan.

 

(g)   Regarding Tandem Appreciation Rights only: Each grant shall provide that a
Tandem Appreciation Right may be exercised only (i) at a time when the related
Option Right (or any similar right granted under any other plan of the
Corporation) is also exercisable and the Spread is positive and (ii) by
surrender of the related Option Right (or such other right) for cancellation.

 

(h)   Regarding Free-Standing Appreciation Rights only:

 

(i)    Each grant shall specify in respect of each Free-Standing Appreciation
Right a Base Price per Common Share, which shall be equal to or greater than the
Market Value per Share on the Date of Grant;

 

(ii)   Successive grants may be made to the same Participant regardless of
whether any Free-Standing Appreciation Rights previously granted to the
Participant remain unexercised;

 

(iii)  Each grant shall specify the period or periods of continuous employment
of the Participant by the Corporation or any Subsidiary that are necessary
before the Free-Standing Appreciation Rights or installments thereof shall
become exercisable, and any grant may provide for the earlier exercise of the
Free-Standing Appreciation Rights in the event of a change in control of the
Corporation or other similar transaction or event; and

 

(iv)  No Free-Standing Appreciation Right granted under this Plan may be
exercised more than 10 years from the Date of Grant.

 

6.     Restricted Shares.  The Board may also authorize grants or sales to
Participants of Restricted Shares upon such terms and conditions as the Board
may determine in accordance with the following provisions:

 

(a)   Each grant or sale shall constitute an immediate transfer of the ownership
of Common Shares to the Participant in consideration of the performance of
services, entitling the Participant to dividend, voting and other ownership
rights, subject to the substantial risk of forfeiture and restrictions on
transfer hereinafter referred to.

 

(b)   Each grant or sale may be made without additional consideration from the
Participant or in consideration of a payment by the Participant that is less
than the Market Value per Share on the Date of Grant.

 

(c)   Each grant or sale shall provide that the Restricted Shares covered
thereby shall be subject to a “substantial risk of forfeiture” within the
meaning of Section 83 of the Code for a period to be determined by the Board on
the Date of Grant, and any grant or sale may provide for the earlier termination
of such period in the event of a change in control of the Corporation or other
similar transaction or event.

 

(d)   Each grant or sale shall provide that, during the period for which such
substantial risk of forfeiture is to continue, the transferability of the
Restricted Shares shall be prohibited or restricted in the manner and to the
extent prescribed by the Board on the Date of Grant. Such restrictions may
include, but are not limited to, rights of repurchase or first refusal in the

 

--------------------------------------------------------------------------------


 

Corporation or provisions subjecting the Restricted Shares to a continuing
substantial risk of forfeiture in the hands of any transferee.

 

(e)   Any grant or sale may require that any or all dividends or other
distributions paid on the Restricted Shares during the period of such
restrictions be automatically sequestered and reinvested on an immediate or
deferred basis in additional Common Shares, which may be subject to the same
restrictions as the underlying award or such other restrictions as the Board may
determine.

 

(f)    Each grant or sale shall be evidenced by an agreement, which shall be
executed on behalf of the Corporation by any officer thereof and delivered to
and accepted by the Participant and shall contain such terms and provisions as
the Board may determine consistent with this Plan. Unless otherwise directed by
the Board, all certificates representing Restricted Shares, together with a
stock power that shall be endorsed in blank by the Participant with respect to
the Restricted Shares, shall be held in custody by the Corporation until all
restrictions thereon lapse.

 

7.     Deferred Shares.  The Board may also authorize grants or sales to
Participants of Deferred Shares upon such terms and conditions as the Board may
determine in accordance with the following provisions:

 

(a)   Each grant or sale shall constitute the agreement by the Corporation to
issue or transfer Common Shares to the Participant in the future in
consideration of the performance of services, subject to the fulfillment during
the Deferral Period of such conditions as the Board may specify.

 

(b)   Each grant or sale may be made without additional consideration from the
Participant or in consideration of a payment by the Participant that is less
than the Market Value per Share on the Date of Grant.

 

(c)   Each grant or sale shall provide that the Deferred Shares covered thereby
shall be subject to a Deferral Period, which shall be fixed by the Board on the
Date of Grant, and any grant or sale may provide for the earlier termination of
the Deferral Period in the event of a change in control of the Corporation or
other similar transaction or event.

 

(d)   During the Deferral Period, the Participant shall not have any right to
transfer any rights under the subject award, shall not have any rights of
ownership in the Deferred Shares and shall not have any right to vote the
Deferred Shares, but the Board may on or after the Date of Grant authorize the
payment of dividend equivalents on the Deferred Shares in cash or additional
Common Shares on a current, deferred or contingent basis.

 

(e)   Each grant or sale shall be evidenced by an agreement, which shall be
executed on behalf of the Corporation by any officer thereof and delivered to
and accepted by the Participant and shall contain such terms and provisions as
the Board may determine consistent with this Plan.

 

8.     Performance Shares and Performance Units.  The Board may also authorize
grants of Performance Shares and Performance Units, which shall become payable
to the Participant upon the achievement of specified Management Objectives, upon
such terms and conditions as the Board may determine in accordance with the
following provisions:

 

(a)   Each grant shall specify the number of Performance Shares or Performance
Units to which it pertains, which may be subject to adjustment to reflect
changes in compensation or other factors.

 

(b)   The Performance Period with respect to each Performance Share or
Performance Unit shall be determined by the Board on the Date of Grant and may
be subject to earlier termination in the event of a change in control of the
Corporation or other similar transaction or event.

 

--------------------------------------------------------------------------------


 

(c)   Each grant shall specify the Management Objectives that are to be achieved
by the Participant, which may be described in terms of Corporation-wide
objectives or objectives that are related to the performance of the individual
Participant or the Subsidiary, division, department or function within the
Corporation or Subsidiary in which the Participant is employed.

 

(d)   Each grant shall specify in respect of the specified Management Objectives
a minimum acceptable level of achievement below which no payment will be made
and shall set forth a formula for determining the amount of any payment to be
made if performance is at or above the minimum acceptable level but falls short
of full achievement of the specified Management Objectives.

 

(e)   Each grant shall specify the time and manner of payment of Performance
Shares or Performance Units that shall have been earned, and any grant may
specify that any such amount may be paid by the Corporation in cash, Common
Shares or any combination thereof and may either grant to the Participant or
reserve to the Board the right to elect among those alternatives.

 

(f)    Any grant of Performance Shares may specify that the amount payable with
respect thereto may not exceed a maximum specified by the Board on the Date of
Grant. Any grant of Performance Units may specify that the amount payable, or
the number of Common Shares issuable, with respect thereto may not exceed
maximums specified by the Board on the Date of Grant.

 

(g)   On or after the Date of Grant of Performance Shares, the Board may provide
for the payment to the Participant of dividend equivalents thereon in cash or
additional Common Shares on a current, deferred or contingent basis.

 

(h)   The Board may adjust Management Objectives and the related minimum
acceptable level of achievement if, in the sole judgment of the Board, events or
transactions have occurred after the Date of Grant that are unrelated to the
performance of the Participant and result in distortion of the Management
Objectives or the related minimum acceptable level of achievement.

 

(i)    Each grant shall be evidenced by an agreement, which shall be executed on
behalf of the Corporation by any officer thereof and delivered to and accepted
by the Participant and shall contain such terms and provisions as the Board may
determine consistent with this Plan.

 

9.     Transferability.  (a) Any grant of an Option Right or other “derivative
security” (as defined in Rule 16a-1 (c) under Section 16(a) of the Exchange Act)
under this Plan may permit the transfer thereof by the Participant upon such
terms and conditions as the Board shall specify.

 

(b)   Any grant made under this Plan may provide that all or any part of the
Common Shares that are to be issued or transferred by the Corporation upon the
exercise of Option Rights or Appreciation Rights or upon the termination of the
Deferral Period applicable to Deferred Shares or in payment of Performance
Shares or Performance Units, or are no longer subject to the substantial risk of
forfeiture and restrictions on transfer referred to in Section 6 of this Plan,
shall be subject to further restrictions upon transfer.

 

10.   Adjustments.  The Board may make or provide for such adjustments in the
number of Common Shares covered by outstanding Option Rights, Appreciation
Rights, Deferred Shares and Performance Shares granted hereunder, the Option
Prices per Common Share or Base Prices per Common Share applicable to any such
Option Rights and Appreciation Rights, and the kind of shares (including shares
of another issuer) covered thereby, as the Board may in good faith determine to
be equitably required in order to prevent dilution or expansion of the rights of
Participants that otherwise would result from (a) any stock dividend, stock
split, combination of shares, recapitalization or other change in the capital
structure of the Corporation or (b) any merger, consolidation, spin-off,
spin-out, split-off, split-up, reorganization, partial or complete liquidation
or other distribution of assets, issuance

 

--------------------------------------------------------------------------------


 

of warrants or other rights to purchase securities or any other corporate
transaction or event having an effect similar to any of the foregoing. In the
event of any such transaction or event, the Board may provide in substitution
for any or all outstanding awards under this Plan such alternative consideration
as it may in good faith determine to be equitable under the circumstances and
may require in connection therewith the surrender of all awards so replaced.
Moreover, the Board may on or after the Date of Grant provide in the agreement
evidencing any award under this Plan that the holder of the award may elect to
receive an equivalent award in respect of securities of the surviving entity of
any merger, consolidation or other transaction or event having a similar effect,
or the Board may provide that the holder will automatically be entitled to
receive such an equivalent award. The Board may also make or provide for such
adjustments in the numbers of Common Shares specified in Sections 3(a)(i) and
3(a)(ii) of this Plan as the Board may in good faith determine to be appropriate
in order to reflect any transaction or event described in this Section 10.

 

11.   Fractional Shares.  The Corporation shall not be required to issue any
fractional Common Shares pursuant to this Plan. The Board may provide for the
elimination of fractions or for the settlement thereof in cash.

 

12.   Withholding Taxes.  To the extent that the Corporation is required to
withhold federal, state, local or foreign taxes in connection with any payment
made or benefit realized by a Participant or other person under this Plan, and
the amounts available to the Corporation for the withholding are insufficient,
it shall be a condition to the receipt of any such payment or the realization of
any such benefit that the Participant or such other person make arrangements
satisfactory to the Corporation for payment of the balance of any taxes required
to be withheld. At the discretion of the Board, any such arrangements may
include relinquishment of a portion of any such payment or benefit. The
Corporation and any Participant or such other person may also make similar
arrangements with respect to the payment of any taxes with respect to which
withholding is not required.

 

13.   Participation by Directors, Officers and Other Key Employees of or
Consultants to a Less-Than-80-Percent Subsidiary.  As a condition to the
effectiveness of any grant or award to be made hereunder to a Participant who is
a director or an officer or other key employee of or a consultant to a
Less-Than-80-Percent Subsidiary, regardless of whether the Participant is also
employed by the Corporation or another Subsidiary, the Board may require the
Less-Than-80-Percent Subsidiary to agree to transfer to the Participant (as, if
and when provided for under this Plan and any applicable agreement entered into
between the Participant and the Less-Than-80-Percent Subsidiary pursuant to this
Plan) the Common Shares that would otherwise be delivered by the Corporation
upon receipt by the Less-Than 80-Percent Subsidiary of any consideration then
otherwise payable by the Participant to the Corporation. Any such award may be
evidenced by an agreement between the Participant and the Less-Than-80-Percent
Subsidiary, in lieu of the Corporation, on terms consistent with this Plan and
approved by the Board and the Less-Than-80-Percent Subsidiary. All Common Shares
so delivered by or to a Less-Than-80-Percent Subsidiary will be treated as if
they had been delivered by or to the Corporation for purposes of Section 3 of
this Plan, and all references to the Corporation in this Plan shall be deemed to
refer to the Less-Than-80-Percent Subsidiary except with respect to the
definitions of the Board and the Committee and in other cases where the context
otherwise requires.

 

14.   Certain Terminations of Employment, Hardship and Approved Leaves of
Absence.  Notwithstanding any other provision of this Plan to the contrary, in
the event of termination of employment by reason of death, disability, normal
retirement, early retirement with the consent of the Corporation, termination of
employment to enter public service with the consent of the Corporation or leave
of absence approved by the Corporation, or in the event of hardship or other
special circumstances, of a Participant who holds an Option Right or
Appreciation Right that is not immediately and fully exercisable, any Restricted
Shares as to which the substantial risk of forfeiture or the prohibition or
restriction on transfer has not lapsed, any Deferred Shares as to which the
Deferral Period is not complete, any Performance Shares or Performance Units
that have not been fully earned,

 

--------------------------------------------------------------------------------


 

or any Common Shares that are subject to any transfer restriction pursuant to
Section 9[(b)] of this Plan, the Board may take any action that it deems to be
equitable under the circumstances or in the best interests of the Corporation,
including without limitation waiving or modifying any limitation or requirement
with respect to any award under this Plan.

 

15.   Foreign Participants.  In order to facilitate the making of any award or
combination of awards under this Plan, the Board may provide for such special
terms for awards to Participants who are foreign nationals, or who are employed
by the Corporation or any Subsidiary outside of the United States of America, as
the Board may consider necessary or appropriate to accommodate differences in
local law, tax policy or custom. Moreover, the Board may approve such
supplements to, or amendments, restatements or alternative versions of, this
Plan as it may consider necessary or appropriate for such purposes without
thereby affecting the terms of this Plan as in effect for any other purpose;
provided, however that no such supplements, amendments, restatements or
alternative versions shall include any provisions that are inconsistent with the
terms of this Plan, as then in effect, unless this Plan could have been amended
to eliminate the inconsistency without further approval by the stockholders of
the Corporation.

 

16.   Administration of the Plan.  (a) This Plan shall be administered by the
Board, which may delegate any or all of its authority hereunder to the
Committee. To the extent of any such delegation, references in this Plan to the
Board shall be deemed to refer to the Committee, unless the context requires
otherwise. A majority of the Board shall constitute a quorum, and the acts of
the members of the Board who are present at any meeting thereof at which a
quorum is present, or acts unanimously approved by the members of the Board in
writing, shall be the acts of the Board.

 

(b)   The interpretation and construction by the Board of any provision of this
Plan or any agreement, notification or document evidencing the grant of Option
Rights, Appreciation Rights, Restricted Shares, Deferred Shares, Performance
Shares or Performance Units, and any determination by the Board pursuant to any
provision of this Plan or any such agreement, notification or document, shall be
final and conclusive. No member of the Board shall be liable for any such action
taken or determination made in good faith.

 

17.   Amendments and Other Matters.  (a) This Plan may be amended from time to
time by the Board; provided, however except as expressly authorized by this
Plan, no such amendment shall increase the numbers of Common Shares specified in
Sections 3(a)(i) and 3(a)(ii) hereof or the number of Performance Units
specified in Section 3(b) hereof without the further approval of the
stockholders of the Corporation.

 

(b)   With the concurrence of the affected Participant, the Board may cancel any
agreement evidencing Option Rights or any other award granted under this Plan.
In the event of any such cancellation, the Board may authorize the granting of
new Option Rights or other awards hereunder, which may or may not cover the same
number of Common Shares as had been covered by the cancelled Option Rights or
other award, at such Option Price, in such manner and subject to such other
terms, conditions and discretion as would have been permitted under this Plan
had the cancelled Option Rights or other award not been granted.

 

(c)   The Board may grant under this Plan any award or combination of awards
authorized under this Plan, including but not limited to Replacement Option
Rights, in exchange for the surrender and cancellation of an award that was not
granted under this Plan, including but not limited to an award that was granted
by the Corporation or a Subsidiary, or by another corporation that is acquired
by the Corporation or a Subsidiary by merger or otherwise, prior to the adoption
of this Plan by the Board, and any such award or combination of awards so
granted under this Plan may or may not cover the same number of Common Shares as
had been covered by the cancelled award and shall be subject to such other
terms, conditions and discretion as would have been permitted under this Plan
had the cancelled award not been granted.

 

--------------------------------------------------------------------------------


 

(d)   This Plan shall not confer upon any Participant any right with respect to
continuance of employment with the Corporation or any Subsidiary and shall not
interfere in any way with any right that the Corporation or any Subsidiary would
otherwise have to terminate any Participant’s employment at any time.

 

(e)   To the extent that any provision of this Plan would prevent any Option
Right that was intended to qualify as a Tax-Qualified Option from so qualifying,
any such provision shall be null and void with respect to any such Option Right;
provided, however that any such provision shall remain in effect with respect to
other Option Rights, and there shall be no further effect on any provision of
this Plan.

 

(f)    Notwithstanding the foregoing, neither the Board nor any committee of the
Board shall (i) amend an Option Right to reduce its Option Price, (ii) cancel an
Option Right and regrant an Option Right with a lower Option Price than the
original Option Price of the cancelled Option Right, or (iii) take any other
action (whether in the form of an amendment, cancellation or replacement grant)
that has the effect of repricing an Option Right.

 

--------------------------------------------------------------------------------